Citation Nr: 1726460	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for total body hair loss, to include as due to herbicide exposure.

2.  Entitlement to service connection for bronchial asthma, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II (herein diabetes).

4.  Entitlement to service connection for kidney disease (to include renal failure), to include as secondary to service-connected diabetes.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes.

6.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to service-connected diabetes.

7.  Entitlement to service connection for a thyroid disability, to include the parathyroid, to include as due to herbicide exposure.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

On the March 2011 VA Form 9 the Veteran requested a Board hearing, but this request was withdrawn in June 2015.

In August 2016, the Board remanded the claims on appeal and also denied various other claims.  The Veteran submitted a November 2016 statement, accompanied by medical evidence, that referenced various disabilities not currently on appeal before the Board and also referenced the August 2016 Board decision and issues denied therein.  As outlined in the information provided to the Veteran with the copy of the August 2016 Board remand, if a veteran is not satisfied with a Board decision, they may file with the Board a motion for reconsideration, file a motion to vacate or file a motion for revision based on clear and unmistakable error.  There is no time limit for filing these motions.  The Veteran's November 2016 statement did not clearly request any of the outlined actions and as such no action will be taken at this time in response to his submission.  In addition, the Veteran may also file a claim to reopen a previously denied claim or file a new claim.  In this regard, effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form, which is available online or at the local RO.  The Veteran is advised that if he wishes to open (or reopen a claim), he must do so using the prescribed form.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in October 2016, as referenced above the Veteran submitted various additional evidence.  An October 2016 form completed by the Veteran's representative waived initial review by the Agency of Original Jurisdiction (AOJ) of any future evidence submitted and the Board therefore may review this evidence in the first instance.   

The issues of entitlement to service connection for total body hair loss and bronchial asthma are decided in this decision and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Total body hair loss is not attributable to active service, to include as due to herbicide agent exposure.  

2.  Bronchial asthma is not attributable to active service, to include as due to herbicide agent exposure.






CONCLUSIONS OF LAW

1.  Total body hair loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Bronchial asthma was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.  

The Veteran was provided with adequate notice in an October 2008 letter, prior to the August 2009 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs) and private medical records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  With respect to the total body hair loss and bronchial asthma claims, the Veteran was provided with VA examinations in August and September 2016 and accompanying VA medical opinions were provided.  Upon review, the Board finds these VA examinations and VA opinions to be adequate and sufficient to reach a decision on the issues on appeal that are being decided.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).
As noted in the Introduction, the issues on appeal were previously remanded by the Board in August 2016 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran was afforded VA examinations and VA opinions were provided with respect to the total body hair loss and bronchial asthma claims in August and September 2016, as requested by the Board remand.    

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions.

II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Generally, in order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent (e.g., Agent Orange).  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  In the case of a veteran exposed to an herbicide agent, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).

III.  Evidence and Analysis - Total Body Hair Loss

The Veteran filed a claim for entitlement to service connection in September 2008 and reported "Hair loss Total Body" as being because of Agent Orange exposure.  He also stated that "shortly after discharge I started lo[]sing head and body hair."  

The Veteran's STRs did not contain any complaints or treatment related to hair loss.  The STRs of record did not include a separation examination report.  A document that appears to be the separation Report of Medical History form is of poor quality, is difficulty to read and cannot completely be deciphered.  In this regard, the Board notes that the Veteran submitted copies of the separation Report of Medical History form in November 2016 and in a November 2016 statement he referenced that he obtained these records from the National Personnel Records Center.  He stated that the records were "of very poor quality" and "were deplorable and almost unreadable."  As noted, the copy of this separation Report of Medical History form in VA's possession is also of poor quality.  With the copy of the separation Report of Medical History form the Veteran submitted, he copied a portion from the form in which he had stated that "[i]n general I feel in good condition.  I have a chronic knee injury...I also have been having some trouble with my throat."  No reference was included as to hair loss.  In a section completed on the separation Report of Medical History form by a medical professional, it was noted that "[r]eview of [h]istory is unremarkable.  [Veteran] has had general good health."  

A July 1967 VA examination report (related to a claim for entitlement to service connection for residuals of right knee injury) noted "clear" under the skin heading and included a diagnosis of "Gen[eral] med[ical] exam: negative."  

Post service private medical records referenced alopecia, which is defined as "lack or loss of hair from skin areas where it normally is present."  Dorland's Illustrated Medical Dictionary 53 (32nd ed. 2012).  An April 1988 private treatment note referenced a "[t]en-y[ea]r [history] of alopecia areata."  A July 1988 private treatment note from Dr. M.A. stated "Past Medical History: Skin - Alopecia areata for approximately the past 10 years.  He is being seen in the Dermatology Clinic...He also reports hair loss all over his body."  An accompanying handwritten note stated regarding the Veteran's past medical history "skin alopecia areata.  being seen in derm.  unknown etiology.  also hair loss all over body."  An August 1988 Psychiatric Consultation note from Dr. M.A. stated, under a section regarding medical history, that the Veteran "has a significant alopecia for which he has been treated in the Dermatology clinic...He was diagnosed as having alopecia areata...It is interesting to note that the cause of this alopecia is postulated to be immune related."  A January 1990 private treatment note from Dr. M.T. stated, regarding the Veteran's past medical history, that "[i]n 1980 he began developing alopecia, which has persisted."

Post service private medical records dated subsequent to the Veteran's September 2008 claim included an October 2008 private treatment note from Dr. E.G. that stated that the Veteran "has had some issues with some body hair loss and hair loss from the scalp."  An October 2009 private treatment note from Dr. J.W. stated that the Veteran "has diffuse alopecia which he reports he has had since Vietnam.  This is not changed."

Also of record are various lay statements from the Veteran.  In a November 2008 statement the Veteran stated that "I believe I was in contact with Agent Orange because that's what they used to clear the foliage in Vietnam.  That's when my medical problems with hair loss...began to show its ugly head."  In a September 2011 statement the Veteran stated that "[a]bout a year or two after I came back from Vietnam I started to lo[]se plugs of hair on my head and all the hair on my arms and legs disappeared.  I had no history of hair loss before then."  In a May 2014 statement, the Veteran stated that "I have many diagnosed problems which should be recognized as a direct link to 'Agent Orange' exposure."  In a November 2016 statement, the Veteran stated that "approximately one year after discharge from service I began to notice hair loss as well.  It started with my hair (scalp) then I noticed my legs and arms didn't have much hair as before.  Over time the condition grew worse and worse."  He referenced receiving medical treatment for this and stated that "[a]fter a number of years I gave up because once I lost the hair it never grew back."  He also stated that "[t]he physician who sent me for most of the earlier treatments, Dr. [M.R.], has since died and records are not available that far back."  He additionally stated that "I have a permanent disability of hair loss over every part of my body.  I believe contact with Agent Orange caused the problem.  I had no such problem before Vietnam."       

The Veteran was afforded a VA examination in September 2016 and a Skin Disease Disability Benefits Questionnaire (DBQ) was completed by Dr. K.Y.  The examiner noted a diagnosis of alopecia and a date of diagnosis of 1988.  Under the medical history section, it was noted that the "Veteran states that he started los[]ing hair in patches and progressed.  He sought treatment by private dermatologist...He has total loss of scalp hair, forearms, legs."  It was also noted that "records document diagnosis of alopecia in 1988 with onset 10[] y[ea]rs prior to diagnosis.  STR are silent."  It was also noted that the Veteran had "hair loss on forearms, legs, under arms.  He has hair on eyebrows and according to the Veteran he has pubic hair."

Dr. K.Y. provided a medical opinion that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The provided rationale stated that:

Based on the history, examination, review of medical reco[rd]s and medical literature in UpToDate Veteran[']s alopecia is less likely related to the herbicide exposure.  STR are silent, immediate post military medical records within one year of discharge are silent for alopecia diagnosis or treatment.  As per the available medical records in VBMS Veteran[']s alopecia was diagnosed in 1988 with 10 y[ea]r [history] of hair loss approx[imately] 1978 a decade after military service.  There is no definitive evidence in medical literature linking long term risk of alopecia from exposure to...herbicides.  Alopecia areata is a chronic immune-mediated disorder that targets anagen hair follicles and causes nonscarring hair loss.
 
Upon review of the record, the Board concludes that entitlement to service connection for total body hair loss is not warranted.

Initially, with respect to herbicide agent exposure, the Board notes that the Veteran served in Vietnam and therefore he is presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2016); May 2009 Request for Information Form (noting Vietnam service from March 1966 to March 1967).  As noted above, in the case of a veteran exposed to an herbicide agent, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).  Total body hair loss and alopecia are not included on the list of diseases for which presumptive service connection is warranted.  As such, entitlement to service connection for total body hair loss is not warranted on a presumptive basis.

While entitlement to service connection is not warranted on a presumptive basis related to exposure to an herbicide agent, entitlement to service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted above with respect to direct service connection, such generally requires that three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence of record variously indicated a current disability of alopecia.  As to an in-service event, in-service exposure to an herbicide agent has been conceded, as noted above.  No other relevant in-service event had been reported or has been noted in the STRs.  As such, the remaining question with respect to direct service connection is whether there exists a nexus between the Veteran's current disability (hair loss/alopecia) and his in-service exposure to an herbicide agent.

As to this issue, the Board finds the most probative evidence of record to be the September 2016 VA opinion, which provided a negative opinion as to direct service connection.  This opinion was provided by a doctor who cited to evidence of record and provided an adequate rationale to justify the negative opinion.  The rationale was, essentially, that the onset of the Veteran's alopecia was sometime after service and that the medical literature did not link herbicide agent exposure to alopecia.  Overall, the Board finds this opinion to be highly probative at to the issue of nexus.  

The Board has considered the Veteran's statements and contentions, some of which have been discussed above.  While the Board has considered the Veteran's contention that his total body hair loss is related to his active service and his exposure to an herbicide agent, he is not competent to address this etiological question, as it is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the September 2016 VA opinion, provided by a doctor, to be of significantly more probative value as to the issue of nexus.  In this regard, the Board notes that there is no competent opinion contrary to the September 2016 VA opinion's conclusion.

In addition, as outlined above, the Veteran has reported the onset of hair loss in active service, specifically in a November 2008 statement when he stated that "I believe I was in contact with Agent Orange because that's what they used to clear the foliage in Vietnam.  That's when my medical problems with hair loss...began to show its ugly head" and in an October 2009 private treatment note from Dr. J.W. that stated that the Veteran "has diffuse alopecia which he reports he has had since Vietnam."  The Veteran, however, has not consistently reported the onset of hair loss during his active service.  In this regard, in his September 2008 claim he stated that "shortly after discharge I started lo[]sing head and body hair," in a September 2011 statement he stated that "[a]bout a year or two after I came back from Vietnam I started to lo[]se plugs of hair on my head and all the hair on my arms and legs disappeared" and in a November 2016 statement he stated that "approximately one year after discharge from service I began to notice hair loss as well."  

In addition, as discussed above, the Veteran's separation Report of Medical History form included a statement from the Veteran that "[i]n general I feel in good condition" and a notation from a medical professional that that "[r]eview of [h]istory is unremarkable.  [Veteran] has had general good health."

Moreover, private medical records dated prior to the Veteran filing his claim on appeal referenced the onset of alopecia in the late 1970s or 1980.  In this regard, an April 1988 private treatment note referenced a "[t]en-y[ea]r [history] of alopecia areata," a July 1988 private treatment note from Dr. M.A. stated "Past Medical History: Skin - Alopecia areata for approximately the past 10 years" and a January 1990 private treatment note from Dr. M.T. stated, regarding the Veteran's past medical history, that "[i]n 1980 he began developing alopecia."  The Board finds these more contemporaneous medical records that were created during the course of medical treatment, and which predated the Veteran's service connection claim on appeal, to be of significant probative value as to the onset of the Veteran's hair loss/alopecia.  Based on these records, combined with the STRs related to separation discussed above and the Veteran's inconsistent statements as to an onset of hair loss, the Board finds that the most probative evidence does not indicate an onset of hair loss/alopecia in-service.  

In addition, as noted in the August 2016 Board remand, "the Veteran provided treatise information indicating [body hair loss] may result from herbicide exposure."  The Veteran submitted various commercial evidence in November 2008, which include an internet page titled "Dioxin Homepage," which stated in part that "[d]ioxin is well-known for its ability to damage the immune system" and "[d]ioxin exposure has been linked to...skin disorders."  The authors of the article were not identified nor was any medical studies, treatises, or principles explained in the article.

The Board notes that medical treatise evidence "can provide important support when combined with an opinion of a medical professional."   See Mattern v. West, 12 Vet. App. 222 (1999).  In this case, however, the articles have no clear medical authority nor is there a supporting opinion from a medical professional of record.  On the contrary, the September 2016 VA opinion contained a negative opinion as to direct service connection that specifically addressed the issue of herbicide agent exposure.  While the treatise evidence submitted did not address the facts of the Veteran's specific case and was general in nature, the September 2016 VA opinion did address the facts of this specific case.  As such, the Board finds the September 2016 VA opinion, which did address the facts of this specific case and was provided by a doctor, to be of significantly more probative value as to the issue of nexus than the general nonspecific medical treatise evidence submitted.  

Finally, in the Veteran's representative's May 2017 Appellate Brief Presentation it was stated that "[s]everal studies have shown several levels of correlation between the issues on appeal and the Veteran's herbicide related service-connected disabilities; see for example:", which was followed by citation to two articles that had titles that referenced hypertension and mental health and stress.  The representative's vague statement and citation to articles referencing hypertension and mental health and stress is not sufficient to raise the issue of secondary service connection with respect to the total body hair loss claim. 

In review, the Board finds that total body hair loss is not attributable to active service, to include as due to herbicide agent exposure.  As such, the Board concludes that total body hair loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein and to this extent the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

IV.  Evidence and Analysis - Bronchial Asthma 

The Veteran filed a claim for entitlement to service connection in September 2008 and listed "respiratory symptoms" and bronchial asthma.  The claim form listed multiple disabilities beyond just "respiratory symptoms" and bronchial asthma, and the date the disability began was noted as May 1994 and June 1968 for these various disabilities.  

The Board notes that a separate claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD) was denied in a June 2015 rating decision.  While the Veteran submitted a Notice of Disagreement (NOD) as to this rating decision and a November 2015 Statement of the Case (SOC) was issued, an appeal was not perfected as to this issue.

The Veteran's STRs did not contain any complaints or treatment related to asthma.  A September 1966 STR noted a complaint of pain in the right side of the chest and an impression of costochondritis.  An October 1966 STR noted a complaint of chest pain.  As noted above, the STRs did not contain a separation examination report.  A radiographic report, however, was of record that contained the results of a chest x-ray.  It was noted "Separation Physical - Chest clear to [percussion and auscultation] asymptomatic.  No [history] Resp[iratory] Disease."  The results were noted as "Chest - normal."  As discussed above, the copy of the separation Report of Medical History form is of poor quality.  The Veteran also submitted a copy of this form and copied a portion from the form in which he had stated that "[i]n general I feel in good condition.  I have a chronic knee injury...I also have been having some trouble with my throat."  No reference was included as to the lungs.  The statement as to the throat was not clear if it related to breathing or to some other throat issue.  In a section completed on the separation Report of Medical History form by a medical professional, it was noted that "[r]eview of [h]istory is unremarkable.  [Veteran] has had general good health."

Also of record is a March 25, 1967 (the Veteran's last day of active service) DA Form 1811 (Physical and Mental Status on Release from Active Service).  This form noted that the Veteran's "physical condition on [March 25, 1967] is such that you are considered physically qualified for separation or for re-enlistment without re-examination."  The form also noted that the Veteran's physical profile at date of separation was 111111, which appears to be a notation referencing the PULHES rating system and suggests that the Veteran was not limited in these categories at discharge.  See Horn v. Shinseki, 25 Vet. App. 231 (1992) (stating that "PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The 'P' stands for 'physical capacity or stamina'; the 'U' for 'upper extremities'; the 'L' for 'lower extremities'; the 'H' for 'hearing and ear'; the 'E' for 'eyes'; and the 'S' for 'psychiatric.'  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of '1' in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations").

A July 1967 VA examination report (related to a claim for entitlement to service connection for residuals of right knee injury) included the results of a July 1967 chest x-ray, which was noted as negative.  The examination report was difficult to read under the respiratory section, but appeared to have stated that "lungs are clear throughout to [percussion and auscultation]."  The examination report included a diagnosis of "Gen[eral] med[ical] exam: negative."  

Post service private medical records included an August 1988 Psychiatric Consultation note from Dr. M.A. that stated, under a section regarding medical history, that the Veteran had a "history of recurrent bronchitis the last of which was a year ago, history of one episode of chest pain a year ago which was called chest wall syndrome."  

Private treatment records also included the results of a January 2006 Pulmonary Function Test (PFT), with an impression noted of "[m]ild obstructive pulmonary disease with good response to bronchodilators which is consistent with bronchial asthma."  A February 1, 2006 private medical record from Dr. G.B. (noted to be certified in Pulmonary Medicine) stated that the Veteran "presented with four months history of wheezing and shortness of breath.  [Veteran] also feels a tickle in his throat and he also feels a discomfort in the right lung, but he cannot describe that well, he says it is not pain."  It was noted that the Veteran reported that "he is exposed to fumes, but he cannot say exactly what" while at work.  A section regarding the Veteran's past medical history did not list asthma or any respiratory disability.  An impression was noted that the Veteran "has symptoms and PFT compatible with asthma."  It was also noted that "[t]his condition could have been exacerbated by the beta-blocker that he is on.  The x-ray appearance and the feeling of discomfort in the right lung and his raising the suspicion that he could also have sarcoidosis, which can increase bronchial hyperresponsiveness as well."  A February 9, 2006 private medical record from Dr. G.B. stated that the Veteran "had a CT scan of the lungs, which was unremarkable with no evidence of interstitial or mediastinal lung disease" and an impression was noted of "[a]sthma with no evidence of sarcoidosis."  Subsequent private medical record from Dr. G.B. dated in June 2006, December 2006, August 2007 and February 2008 noted an impression of asthma.  Subsequent private medical records form multiple providers referenced the Veteran as having asthma, but did not provide additional relevant information as to the history or etiology of such.

Also of record are various lay statements from the Veteran.  In a November 2008 statement the Veteran stated that "[t]he respiratory problems are Bronchial Asthma."  On the March 2011 VA Form 9, the Veteran stated that "we were accidently exposed to a chemical in 1966 whereby we had to put on our gas masks...we all couldn't breathe well."  In a September 2011 statement the Veteran stated that while in Vietnam "my company was accidently sprayed with a substance that burned and made it hard to breathe and see.  We had to put on gas masks."  As noted above, in a May 2014 statement the Veteran stated that "I have many diagnosed problems which should be recognized as a direct link to 'Agent Orange' exposure."  

In the July 2015 NOD to the denial of the claim for entitlement to service connection for COPD, the Veteran's spouse provided a statement.  It stated that "[m]y husband told me that while in Vietnam he was diagnosed with pleurisy or pleuritis (an inflammation of the pleural membrane that surrounds and protects the lungs."  It was also noted that "[t]his condition caused my husband chest pain as he tried to breath.  He told me he went to the see the Army doctor and he was treated for pleurisy."  It was further noted that "[t]his we believe was the beginning of my husband's inflammatory lung diseases.  We believe that this is the nexus that proves my husband had the beginnings of respiratory lung disease" and "[w]e believe that exposure to Agent Orange is the cause."  It was also stated that "[h]is service records shows as stated in your decision that my husband had that complaint of a respiratory lung disease."  The Board notes that the June 2015 rating decision stated that the Veteran's "[STRs] show complaints of chest pain" and did not state that the STRs noted a respiratory lung disease.

In a November 2016 statement, the Veteran stated that "I was also treated for Pleurisy (lung inflammatory disease) while I was in Vietnam" and that "[s]o I had been treated for a lung problem while in Vietnam.  The doctor in Vietnam told me I had Pleurisy.  He gave me medication and cough syrup because I was having lung and chest pain when I took a breath."  

The Veteran was afforded a VA examination in August 2016 and a Respiratory Conditions DBQ was completed by Dr. I.K.  A diagnosis was noted of asthma, with a date of diagnosis noted of January 2006.  Under the medical history section, it was noted that the problem being detailed was asthma and that the date of onset was "a few years back."  Regarding the circumstances and initial manifestations of disease or injury it was noted that "Veteran claims that he was told he had bronchitis and then asthma but it has been years.  His wife states that when he worked he would be off on sick leave as he had bronchitis or breathing problems."  It was also noted that "[i]n winter he'd have lots of problem with flu and bronchial couldn't breath[e] right."  It was further noted that "Veteran states in service he had pain in the chest and couldn't breath[e] and thinks he was told it was pleurisy."  It was also noted that "[w]ife states he had pleurisy and bronchitis a lot.  He was diagnosed with COPD.  Wife states it went from pleurisy to bronchitis to asthma to COPD - that was the flow of it."      

Dr. I.K. provided a medical opinion that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The provided rationale stated that:

Veteran was not see for nor treated for asthma while on active duty military service or one year after service.  Veteran was diagnosed with asthma in 2006, 39 years after service.  After service [V]eteran was able to work and worked in an area with fumes.  The weight of the credible medical literature is against military service including herbicide exposure or other unknown causing asthma.  Veteran's bronchial asthma is less likely as not incurred in or caused by military service.

Upon review of the record, the Board concludes that entitlement to service connection for bronchial asthma is not warranted.

Initially, with respect to herbicide agent exposure, as noted above, the Veteran served in Vietnam and therefore he is presumed to have been exposed to an herbicide agent.  As referenced above, in the case of a veteran exposed to an herbicide agent, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).  Asthma is not included on the list of diseases for which presumptive service connection is warranted.  As such, entitlement to service connection for asthma is not warranted on a presumptive basis.

While entitlement to service connection is not warranted on a presumptive basis related to exposure to an herbicide agent, entitlement to service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted above with respect to direct service connection, such generally requires that three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence of record variously indicated a current disability of asthma.  As to an in-service event, in-service exposure to an herbicide agent has been conceded, as noted above.  In addition, the Veteran has also reported being treated for pleurisy while in active service and September and October 1966 STRs noted complaint of chest pain (with a diagnosis listed of costochondritis by the September 1966 STR).  As such, the remaining question with respect to direct service connection is whether there exists a nexus between the Veteran's current disability (asthma) and his in-service exposure to an herbicide agent or in-service chest complaints.

As to this issue, the Board finds the most probative evidence of record to be the August 2016 VA opinion, which provided a negative opinion as to direct service connection.  This opinion was provided by a doctor who cited to evidence of record and provided an adequate rationale to justify the negative opinion.  The rationale was, essentially, that the Veteran was diagnosed with asthma 39 years after service and that the medical literature did not link herbicide agent exposure to asthma.  Overall, the Board finds this opinion to be highly probative at to the issue of nexus.  

The Board additionally notes that the National Academy of Sciences (NAS) concluded in 2012 that there was "inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and...respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung)."  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014).  This study is directly relevant to the claim on appeal and is probative evidence that weighs against a nexus between the Veteran's asthma and his conceded in-service herbicide agent exposure.  

The Board has considered the Veteran's (and his spouse's) statements and contentions, some of which have been discussed above.  While the Board has considered the Veteran's (and his spouse's) contention that his asthma is related to his active service and his exposure to an herbicide agent or to in-service chest complaints, he is not competent to address this etiological question, as it is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the August 2016 VA opinion, provided by a doctor, to be of significantly more probative value as to the issue of nexus.  In this regard, the Board notes that there is no competent opinion contrary to the August 2016 VA opinion's conclusion. 

In addition, as noted in the August 2016 Board remand, "the Veteran provided treatise information indicating [asthma] may result from herbicide exposure."  The Veteran submitted various treatise evidence in November 2008, which include an internet page titled "Dioxin Homepage," which stated in part that "[d]ioxin exposure has been linked to...lung problems."

The Board notes that medical treatise evidence "can provide important support when combined with an opinion of a medical professional."   See Mattern v. West, 12 Vet. App. 222 (1999).  In this case, however, no supporting opinion from a medical professional is of record.  On the contrary, the August 2016 VA opinion contained a negative opinion as to direct service connection that specifically addressed the issue of herbicide agent exposure.  While the treatise evidence submitted did not address the facts of the Veteran's specific case and was general in nature, the August 2016 VA opinion did address the facts of this specific case.  As such, the Board finds the August 2016 VA opinion, which did address the facts of this specific case and was provided by a doctor, to be of significantly more probative value as to the issue of nexus than the general nonspecific medical treatise evidence submitted.  

Finally, in the Veteran's representative's May 2017 Appellate Brief Presentation it was stated that "[s]everal studies have shown several levels of correlation between the issues on appeal and the Veteran's herbicide related service-connected disabilities; see for example:", which was followed by citation to two articles that had titles that referenced hypertension and mental health and stress.  The representative's vague statement and citation to articles referencing hypertension and mental health and stress is not sufficient to raise the issue of secondary service connection with respect to the bronchial asthma claim. 

In review, the Board finds that bronchial asthma is not attributable to active service, to include as due to herbicide agent exposure.  As such, the Board concludes that bronchial asthma was not incurred in or aggravated by active service and may not be presumed to have been incurred therein and to this extent the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


ORDER

Entitlement to service connection for total body hair loss is denied.

Entitlement to service connection for bronchial asthma is denied.







REMAND

Hypertension, Kidney Disease, Peripheral Neuropathy, Peripheral Vascular Disease

As noted in the Introduction above, these claims are on appeal from an August 2009 rating decision.  This rating decision also denied entitlement to service connection for diabetes, which the Veteran appealed.  A May 2014 rating decision subsequently granted entitlement to service connection for diabetes and assigned an effective date of September 8, 2008.  This rating decision discussed, essentially, that there was some conflicting medical evidence, including lab results, as to the issue of whether the Veteran had a diagnosis of diabetes.  The rating decision stated that "the preponderance of evidence indicates continued treatment for diabetes dating back to your original date of claim received by VA on September 8, 2008, as a diagnosis of diabetes was confirmed by a private physician."  

The August 2016 Board remand stated that "the Veteran has been diagnosed with diabetes...and service connection has been awarded for this disability" and remanded these claims for a VA examination and opinion that addressed whether any of the disabilities were secondary (caused or aggravated) to the Veteran's service-connected diabetes.

The Veteran was afforded multiple VA examinations in August 2016 for these disabilities and opinions were provided addressing secondary service connection.  The provided negative opinions were all premised, essentially, on the basis that the Veteran did not have diabetes and therefore the disabilities at issue were not caused or aggravated by diabetes.  The Board acknowledges that on the Artery and Vein Conditions DBQ, the medical professional stated that the "Veteran does not meet the diagnostic criteria for diabetes" and provided explanation as to this conclusion.  As noted, however, in a May 2014 rating decision VA granted entitlement to service connection for diabetes, effective September 2008.  This adjudication determined that for VA benefit purposes the Veteran had a diagnosis of diabetes.  The August 2016 Board remand, which requested opinions addressing secondary service connection, also was based on the premise that the Veteran had a diagnosis of diabetes.  As such, to the extent that the August 2016 VA opinions were premised on the Veteran not having diabetes, this contradicted VA's prior determination as to this matter for VA benefit purposes.  The provided opinions are accordingly inadequate and did not substantially comply with the prior August 2016 Board remand, which requires remand for new VA opinions, as outlined further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the medical professional will be instructed to accept for purposes of the requested opinions that the Veteran has a diagnosis of diabetes.

In addition, the Veteran is service-connected for posttraumatic stress disorder (PTSD) with a major depressive disorder and generalized anxiety disorder.  In the Veteran's representative's May 2017 Appellate Brief Presentation, it was stated that "[s]everal studies have shown several levels of correlation between the issues on appeal and the Veteran's herbicide related service-connected disabilities" and cited were studies titled "Are symptoms of anxiety and depression risk factors for hypertension?" and "Stress and hypertension."  The Veteran's representative did not include copies of these medical articles.  In any event, the representative's statement reasonably raises the issue of whether hypertension is secondary to the Veteran's service-connected PTSD with a major depressive disorder and generalized anxiety disorder and as such, an opinion addressing secondary service connection as to this issue is also necessary, as outlined further in the remand directives below.

Further, with respect to the hypertension claim on appeal, as noted above, in-service herbicide agent exposure is presumed.  The Board notes that while hypertension is not recognized as a presumptive condition due to herbicide agent exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014); see also 38 C.F.R. § 3.309 (2016).  In light of the evidence of a current diagnosis of hypertension and the National Academy of Sciences' findings suggesting that there may be an association between hypertension and herbicide agent exposure, an opinion addressing direct service connection (which has not previously been obtained) is also necessary, as outlined further in the remand directives below.

Thyroid Disability 

In the August 2016 Board remand, an opinion was requested with respect to whether hypothyroidism was directly related to active service, to include presumed herbicide agent exposure.  The Veteran was afforded an August 2016 VA examination and a Thyroid and Parathyroid Conditions DBQ was completed, which noted a diagnosis of hyperthyroidism status post thyroidectomy with secondary hypothyroidism.  A negative opinion was provided as to direct service connection, with a rationale stating in part that "[t]he weight of the credible medical literature is against military service to include herbicide exposure or other unknown causing hyperthyroidism."  This rationale referenced hyperthyroidism and not hypothyroidism.  As noted, the August 2016 Board remand requested an opinion addressing direct service connection and whether hypothyroidism is related to the Veteran's resumed herbicide agent exposure.  As the rationale referenced hyperthyroidism, rather than hypothyroidism, remand is required for an additional VA opinion, as outlined further in the remand directives below.

In addition, the rationale also stated that "Veteran was not seen for nor treated for a thyroid condition while in service or one year after service."  In a November 2016 statement, the Veteran stated that "I was treated with lodine shortly after I was discharged from service for an overactive Thyroid."  The Board additionally notes that a January 1990 private treatment record stated that "[i]n 1968 [the Veteran] was treated with radioactive iodine for hyperthyroidism."  The Veteran separated from active service in March 1967, so treatment in 1968 could have been within one year of discharge.  Remand for a new VA opinion is further required based on the possible inaccuracy in the August 2016 VA opinion.

Further, the Veteran's September 2008 claim for entitlement to service connection referenced "Thyroid disease."  A November 2012 private medical record from Dr. S.R.P. (from a nephrology clinic) noted an assessment of secondary hyperparathyroidism from chronic kidney disease.  The Board finds that hyperparathyroidism is within the scope of the Veteran's claimed "Thyroid disease" and as such has characterized the claim on appeal as one for entitlement to service connection for a thyroid disability, to include the parathyroid.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). As discussed above, the Veteran's claim for entitlement to service connection for kidney disease is being remanded, and based on the November 2012 private medical record linking hyperparathyroidism to kidney disease, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).              
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion that addresses the questions below.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hypertension, kidney disease (to include renal failure), peripheral neuropathy of the right upper extremity and/or peripheral vascular disease of the right lower extremity is due to or caused by the Veteran's service-connected diabetes.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hypertension, kidney disease (to include renal failure), peripheral neuropathy of the right upper extremity and/or peripheral vascular disease of the right lower extremity has been aggravated (i.e., increased in disability) by the Veteran's service-connected diabetes.

With respect to the opinions requested in items "a" and "b," the medical professional is instructed to accept for purposes of the requested opinions that the Veteran has a diagnosis of diabetes (see the body of the remand for further discussion as to this issue).

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hypertension is due to or caused by the Veteran's service-connected PTSD with a major depressive disorder and generalized anxiety disorder.

d.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hypertension has been aggravated (i.e., increased in disability) by the Veteran's service-connected PTSD with a major depressive disorder and generalized anxiety disorder.

With respect to items "c" and "d," while review of the entire claims folder is required, attention is invited to the medical articles cited by the Veteran's representative in the May 2017 Appellate Brief Presentation.

e.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hypertension had its onset during active service or is related to any in-service disease, event, or injury, to include presumed herbicide agent exposure.
With respect to "e," the medical professional's attention is invited to the National Academy of Sciences report that has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014).

The medical professional is informed that the mere fact that a VA presumption has not been established for a particular disorder at issue (i.e., hypertension) is not dispositive of the issue of nexus and consideration must still be given to the exposure.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

2.  Obtain a VA opinion that addresses the Veteran's thyroid disability claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any thyroid disability (to include the parathyroid) present during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include presumed herbicide agent exposure.

While review of the entire claims folder is required, attention is invited to a January 1990 private treatment record that stated that "[i]n 1968 [the Veteran] was treated with radioactive iodine for hyperthyroidism."

The examiner is informed that the mere fact that a VA presumption has not been established for a particular disorder at issue is not dispositive of the issue of nexus and consideration must still be given to the exposure.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

3.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


